 

 

ESS sr

Case 1:20-cr-00045-DKC Document1 Filed 02/05/20 Page 1 of 2

ne n FILED
us
UsAG# 2020ROO0SS/LNE: DISTR ic ror fh COURT

20, ~
_IN THE UNITED STATES DISTRICT COUR a p FEB 5p MS: 58
FOR THE DISTRICT OF MARYLAND Che RA'S OF Ficg
AT TBALTiMaRe
UNITED STATES OF AMERICA By be
Pury

CRIMINAL NO. DKC-90-04 5

(Possession of a Firearm and
Ammunition by a Prohibited Person,
18 U.S.C. § 922(¢)(1); Forfeiture, 18
U.S.C. § 924(d), 28 U.S.C, § 2461(c))

v.

a ee

LAWRENCE SMITH,

Oe

Defendant.

* od x

*

*

*
wake

INDICTMENT

COUNT ONE
(Felon In Possession of Firearm and Ammunition)

The Grand Jury for the District of Maryland charges that:
On or about September 28, 201 9, in the District of Maryland, the defendant,
LAWRENCE SMITH,
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm and ammunition, to wit: a Hi-Point 9mm Luger
pistol semi-automatic serial number P005182 loaded with approximately 7 rounds of ammunition,

and the firearm and ammunition were in and affecting commerce.

18 U.S.C. § 922(g)

 

 
 

 

Case 1:20-cr-00045-DKC Document1 Filed 02/05/20 Page 2 of 2

FORFEITURE

The Grand Jury for the District of Maryland further charges that:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant
that the United States will seek forfeiture as part of any sentence in accordance with Title 18,
United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c), as a result
of the defendant’s conviction under Count One of the Indictment.

2. As aresult of the offense alleged in Count One of this Indictment, the defendant,

| LAWRENCE SMITH

shall forfeit to the United States the firearm involved in the commission of the offense a Hi-Point
9mm Luger pistol semi-automatic serial number P005 192 loaded with approximately 7 rounds of
ammunition.

18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)

Color K. Nun Mie

Robert K. Hur
United States Attorney

 

 

A TRUE BILL: _
‘SIGNATURE REDACTED SO 2-5-20
~yoreperson 77 Date

 

 
